Citation Nr: 1437804	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  13-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for right knee meniscus tear, status-post meniscectomy, degenerative joint disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from December 1953 through January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran has perfected a timely appeal of that decision.

Notably, an August 2014 letter from attorney E.A.G. expresses that his office's review of their active case list does not reveal a client by the Veteran's name.  Nonetheless, the claims file contains a January 2013 VA Form 21-22a which clearly appoints E.A.G. as the Veteran's representative.  Further, the Board notes that subsequent documentation in the claims file does not contain any superseding appointment, nor is there any indication in the record that either the Veteran or E.A.G. wished to terminate the currently effective power of attorney.  Under the circumstances, the Board recognizes E.A.G. as the Veteran's current representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2011 claim for an increased disability rating for his right knee disability, the Veteran reported that he had been receiving medical treatment at the VA Medical Center (VAMC) in San Juan, Puerto Rico.  Although the Veteran's treatment records were apparently available in electronic form to the RO, the records were never printed out and associated with the claims file.  In that regard the RO's December 2012 statement of the case states that the Veteran's VA treatment records dated from July 2010 through September 2011 were "not printed."  Indeed a review of the Veteran's paper claims file and the electronic claims file maintained on VA's "Virtual VA" and "VBMS" systems reveals that no VA treatment records have been associated with the claims file.

In the absence of the records for the Veteran's treatment for his knee disability during the appeal period, the Board is unable to ascertain the manifestations and severity of the Veteran's right knee disability, and hence, is unable to assign an appropriate disability rating.  Accordingly, the records for the Veteran's treatment at the San Juan VAMC and the VA outpatient clinic in Mayaguez, Puerto Rico from July 2010 through September 2011 should be associated with the claims file.  38 C.F.R. § 3.159(c)(2).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his right knee since September 2011.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for an increased disability rating for right knee meniscus tear, status-post meniscectomy, degenerative joint disease, currently rated as 10 percent disabling.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided him with treatment for his right knee since September 2011.

2.  Associate the records for VA treatment received by the Veteran at the VAMC in San Juan and the VA outpatient clinic in Mayaguez from July 2010 through September 2011.  Also, make efforts to obtain the records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The RO should also perform any other development it deems necessary.

4.  After completion of the above development, the issues of the Veteran's entitlement to an increased disability rating for right knee meniscus tear, status-post meniscectomy, degenerative joint disease, currently rated as 10 percent disabling, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



